Dismissed and Opinion Filed May 11, 2021




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-16-00994-CV

                     CHRISSIE YOUNG, Appellant
                                V.
                 DALLAS HOUSING AUTHORITY, Appellee

                On Appeal from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-16-03678-D

                        MEMORANDUM OPINION
                Before Justices Osborne, Pedersen, III, and Nowell
                         Opinion by Justice Pedersen, III
      We reinstate this appeal. This case was abated on July 5, 2017 due to

bankruptcy. See TEX. R. APP. P. 8.2. The Court conducted an independent review of

the federal Public Access to Court Electronic Records (PACER) system which

shows the bankruptcy case associated with this appeal was dismissed on September

11, 2017, effectively dissolving the automatic stay.

      We notified the parties by letter, requesting they inform the Court of the status

of the bankruptcy and of this appeal. We cautioned that the failure to respond would

result in the appeal being dismissed for want of prosecution. See id. 42.3(b),(c). To

date, neither party has responded.
      Because we gave the parties an opportunity to show why we should not

dismiss the appeal for want of prosecution and no one responded, we dismiss this

appeal. See id. 42.3(b),(c).




                                        /Bill Pedersen, III//
160994f.p05                             BILL PEDERSEN, III
                                        JUSTICE




                                      –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

CHRISSIE YOUNG, Appellant                    On Appeal from the County Court at
                                             Law No. 4, Dallas County, Texas
No. 05-16-00994-CV          V.               Trial Court Cause No. CC-16-03678-
                                             D.
DALLAS HOUSING AUTHORITY,                    Opinion delivered by Justice
Appellee                                     Pedersen, III. Justices Osborne and
                                             Nowell participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered this 11th day of May, 2021.




                                       –3–